Case 3:20-mc-00021-G-BK Document 12 Filed 10/08/20                    Page 1 of 6 PageID 588



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ACKERMAN MCQUEEN, INC., ET AL.,                   §
    PETITIONERS,                                  §
                                                  §
V.                                                §          Case No. 3:20-MC-21-G-BK
                                                  §
NATIONAL RIFLE ASSOCIATION OF                     §
AMERICA, ET AL.,                                  §
     RESPONDENTS.                                 §

                                             ORDER

       Pursuant to the District Judge’s Pretrial Management Order, Doc. 15, Petitioners’

Motion to Quash Third Party Subpoenas, Doc. 1, is before the Court for determination. For the

reasons that follow, the motion is granted only to the limited extent specified herein.

I.     BACKGROUND1

       In 2019, the National Rifle Association of America (“NRA”) filed a civil action in this

Court asserting claims stemming from the termination of its longtime business relationship with

Ackerman McQueen, Inc. (“Ackerman”), a public relations agency, and Mercury Group, Inc.

(collectively, “AMc”), a wholly-owned subsidiary of Ackerman. See Case No. 3:19-CV-2074-

G-BK, Doc. #18 (the “Underlying Case”). The NRA also brought claims against four Ackerman

executives.2

       In the Underlying Case, the NRA asserted that Petitioners violated the Lanham Act and

committed copyright infringement and, alternatively, conversion, because AMc’s website


1
  Unless otherwise noted, the facts in this section are drawn from the Court’s order in Case No.
3:20-MC-00024-G-BK at Doc. 17.
2
  For the sake of consistency, the Court uses the term “Petitioners” to identify the defendants in
the Underlying Case.
Case 3:20-mc-00021-G-BK Document 12 Filed 10/08/20                      Page 2 of 6 PageID 589



displayed the NRA’s copyrighted works and listed the NRA as a client after the parties had

terminated their business relationship. The NRA also asserted that:

       •   Petitioners committed fraud by overcharging the NRA for services rendered and
           misrepresenting the performance of the NRA’s digital platform, NRATV;

       •   Petitioners’ breached their fiduciary duty to the NRA;

       •   Petitioners conspired to commit fraud and extort the NRA and its CEO, Wayne
           LaPierre (“LaPierre”); and

       •   AMc breached its contract with the NRA by violating records-inspection,
           confidentiality, and return-of-property clauses.3

       Petitioners filed a counterclaim against the NRA and a third-party complaint against

LaPierre, asserting claims for (1) libel per se against the NRA and LaPierre for accusing AMc of

extortion; (2) tortious interference with a contract for interfering with AMc’s employment

agreements with NRATV talent; (3) fraud against LaPierre for making false statements

concerning NRATV’s performance analytics, commentators, and certain NRATV contracts; (4)

breach of contract against the NRA; and (5) a declaratory judgment that “the NRA has waived

and/or is estopped from claiming that the confidentiality provision of the Services Agreement

applies only to AMc.”

       In February 2020, the NRA served the subpoena duces tecum that is at issue here on eight

non-parties: (1) Williams Energy Resources, LLC (“Williams Energy”); (2) Oklahoma State

University Foundation (“OSUF”); (3) WPX Energy, Inc. “WPX”; (4) Oklahoma Department of

Tourism and Recreation (“DOTR”); (5) Greater Oklahoma City Chamber of Commerce (the

“Chamber of Commerce”); (6) Senior Star; (7) the Chickasaw Nation; and (8) INTEGRIS

Health, Inc. (“Integris”) (collectively, “the Non-Parties”). Petitioners then filed the instant


3
 The District Judge has dismissed some of the NRA’s claims, but several remain pending. Doc.
#165.
                                                  2
Case 3:20-mc-00021-G-BK Document 12 Filed 10/08/20                     Page 3 of 6 PageID 590



motion to quash, Doc. 1, in the United States District Court for the Western District of

Oklahoma, which transferred the motion to this Court, Doc. 7.

II.    APPLICABLE LAW

       Unless otherwise limited by the court, parties may obtain discovery regarding any non-

privileged matter that is relevant to any party’s claim or defense and proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). The scope of discovery must be considered in light of the

importance of the issues at stake in the action, the amount in controversy, the parties’ resources

and relative access to relevant information, the importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs its likely benefit.

Information does not need to be admissible to be discoverable. Id.

       Under Rule 45, a party may serve a subpoena commanding a nonparty “to whom it is

directed to . . . produce designated documents, electronically stored information, or tangible

things in that person’s possession, custody, or control.” FED. R. CIV. P. 45(a)(1)(A)(iii). On

timely motion, a court must quash or modify a subpoena that subjects a nonparty to undue

burden. FED. R. CIV. P. 45(d)(3)(A)(iv).

III. PARTIES’ ARGUMENTS AND ANALYSIS

       A. Standing

       As an initial matter, the NRA argues that Petitioners lack standing to quash a non-party

subpoena. Doc. 6 at 11-12. This assertion is meritless. “A party, although not in possession or

control of the materials sought in a subpoena and not the person to whom the subpoena is

directed, has standing to file a motion to quash or modify under Federal Rule of Civil Procedure

45(c)(3) if he has a personal right or privilege in the subject matter of the subpoena or a

sufficient interest in it.” Booth v. City of Dallas, 312 F.R.D. 427, 431 (N.D. Tex. 2015); see



                                                  3
Case 3:20-mc-00021-G-BK Document 12 Filed 10/08/20                    Page 4 of 6 PageID 591



Brown v. Braddick, 595 F.2d 961, 967 (5th Cir. 1979) (finding that movants did not have

standing to challenge third party subpoena where they did not allege any personal right or

privilege with respect to the documents requested). Because Petitioners are challenging the

production of documents relating to the marketing services they provided to the Non-Parties, as

well as their business relationships with the Non-Parties, the Court finds that they have a

sufficient interest in it.

        B. OSUF and Integris

        Petitioners assert that the OSUF subpoena seeks irrelevant information because AMc did

not provide it with digital media services. Doc. 1 at 9. The NRA represents that counsel for the

University of Oklahoma (“OSU”) has confirmed that OSUF was never AMc’s client.4 Doc. 6 at

15; see Doc. 6-7 at 2-12 (email exchange between OSU and NRA counsel). Thus, Petitioners’

motion to quash the subpoena issued to OSUF is MOOT. Additionally, because the NRA has

filed an amended subpoena duces tecum on Integris in the Underlying Case, Doc. #83,

Petitioners’ motion to quash the Integris subpoena in this case likewise is MOOT. Accordingly,

OSUF and Integris are relieved of any responsibility to comply with the subpoenas at issue here.

        C. The Chickasaw Nation

        Petitioners contend that the Chickasaw Nation subpoena is unenforceable because the

group is entitled to tribal immunity and, thus, subject to suit “only where Congress has

authorized the suit or the tribe has waived its immunity.” Kiowa Tribe v. Mfg. Techs., 523 U.S.

751, 754 (1998). A third-party subpoena served on a tribe is a “suit” for purposes of immunity.

Bonnet v. Harvest (U.S.) Holdings, Inc., 741 F.3d 1155, 1159 (10th Cir. 2014); Alltel Comm.,




4
 Because OSU is not the non-party entity served with the subpoena at issue here, and voluntary
agreement for production between the NRA and OSU is not before this Court.
                                                 4
Case 3:20-mc-00021-G-BK Document 12 Filed 10/08/20                      Page 5 of 6 PageID 592



LLC v. DeJordy, 675 F.3d 1100, 1102 (8th Cir. 2012). Accordingly, Petitioners’ motion to quash

the Chickasaw Nation subpoena is GRANTED.

       D. Williams Energy, Senior Star, and the Chamber of Commerce

       Petitioners assert that the subpoenas served on Williams Energy, Senior Star, and the

Chamber of Commerce seek irrelevant information because AMc has never provided digital

media services to any of them. Doc. 1 at 9-10. Nevertheless, the NRA has produced a letter

from Williams Energy which suggests that it has responsive documents. Doc. 6-12; see Doc. 6-

12 at 1-2 (letter from Williams Energy counsel to NRA counsel). Similarly, the NRA has filed

as an exhibit a screenshot of a Senior Star website that purports to be from AMc’s project

archives. Doc. 6-9. In the same vein, the NRA also maintains that AMc’s website previously

featured the Chamber of Commerce as a client for whom it created the VeloCity digital

magazine. Doc. 6 at 15 n.25. While the NRA does not present any supporting documentation in

that regard, the Court is not required to accept Petitioners’ assertion that there is no such

information. Consequently, Petitioners’ motion to quash on the basis of relevance is DENIED.

       E. Overbreadth Objections

       Petitioners object that the Non-Party subpoenas are overbroad because they seek “all

documents” of various types. Doc. 1 at 7; see Doc. 1-1 at 8 (defining “document” and “record”

as “all writings of any sort” and “Digital Media” as “all digitized content”). Additionally,

Petitioners object to the fact that the subpoenas provide no temporal limitations. Doc. 1 at 8. In

keeping with the Court’s prior orders, the remaining Non-Party subpoenas are modified to limit

production only to those documents and communications related to Petitioners’ provision of

online digital content for each Non-Party, as applicable, between January 18, 2014 and January




                                                  5
Case 3:20-mc-00021-G-BK Document 12 Filed 10/08/20                   Page 6 of 6 PageID 593



18, 2019. See Ackerman McQueen, Inc. v. NRA, Case Nos. 3:20-MC-22-G-BK & 3:20-MC-24-

G-BK.

         F. NRA’s Request for Attorneys’ Fees

         The NRA seeks attorneys’ fees and costs incurred with opposing Petitioners’ motion,

which it argues is “completely without merit.” Doc. 6 at 23. The Court finds that the motion

was not altogether without merit, however, and concludes that an award of fees and costs is not

warranted. Thus, NRA’s request for attorneys’ fees and costs is DENIED. See Nasufi v. King

Cable, Inc., No. 3:15-CV-3273-B, 2017 WL 3334110, at *8 (N.D. Tex. Aug. 4, 2017) (Horan, J.)

(denying request for attorneys’ fees when motion to quash was granted in part and denied in

part).

IV.      CONCLUSION

         For the foregoing reasons, Petitioners’ Motion to Quash Third Party Subpoenas, Doc. 1,

is GRANTED only to the extent stated above. Williams Energy, WPX, DOTR, the Chamber of

Commerce, and Senior Star are ORDERED to produce documents responsive to the subpoenas

issued to each, as limited herein, by October 30, 2020. Petitioners shall provide a copy of this

Order to each of the Non-Parties as soon as practicable.

         SO ORDERED on October 8, 2020.




                                                6
